Mr. Presiding Justice Mack delivered the opinion of the court. While in this case defendants were defaulted for want of an affidavit of defense to a suit on promissory notes, nevertheless the jury were sworn to try all the issues, and the defendants had full opportunity to make any defense that they had. They participated in the jury trial. The justice of the judgment based on defendants’ notes is too clear for discussion. That the court allowed plaintiff to introduce the notes in evidence after it had rested its case and defendants had asked an instruction in their favor is no ground for reversal. There was clearly no abuse of judicial discretion in thus correcting an oversight. If requested, the court should and would have directed a verdict for plaintiff for the amount found due. There was therefore no error in the court stating to the jury the amount that had been calculated by a witness and testified to by him. Affirmed.